DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 6-12, 14, and 16-19 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-12, 14, and 16-19 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of computing metrics data collection. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
U.S. Publication 20180068228, which describes in Paragraph 0032 that the enumeration module is configured to identify, inventory, gather, or otherwise determine installed software packages, hardware components, licenses associated with installed software, updates to hardware 

U.S. Publication 20120317266, which describes in Paragraph 0012 receiving plurality of device performance metrics associated with an application executed on the plurality of devices and receiving device type associated with each of the plurality of devices. Paragraph 0016 discloses that metric data relates to processor, memory, network traffic, etc. Paragraph 0017 discloses that this data can be collected and compiled into a more informative ranking for an application. Paragraph 0019 discloses that the metric information may be stored as original metric data values and/or metric ratings computer based upon the metric data or provided by the device Paragraph 0021 discloses that developer application performance view enables a developer to view the data collected across multiple device types.

NPL Document Scalable Agentless Cloud Network Monitoring - 2017 IEEE 4th International Conference on Cyber Security and Cloud Computing, which describes on Page 172, C. Opensource Network Monitoring Section – Prometheus open source monitoring system and time series database platform that uses polling techniques to get metrics.

U.S. Patent 9514387, which describes in Col 8, lines 8-15, live metric database is time series of individual metrics.



U.S. Publication 20080270077, which describe detecting performance anomalies in a computing system, and more particularly to systems and methods for evaluating a computing system and determining functions for use in determining states of components of the system.

U.S. Publication 20190268242, which describe performing an inventory of all hardware, software and other assets on a network. The software allows for discovery of the Windows, Mac, and Linux PCs and servers, routers, printers and any other IP-based devices on your network. All relevant technical data plus the software, patches and services on each machine may be gathered and stored securely on the network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446